 
  Exhibit 10.1

 
 
 
 
 
EXCLUSIVE AGREEMENT
 
BETWEEN
 
ICELANDIC WATER HOLDINGS HF.
 
AND
 
YOUNGEVITY INTERNATIONAL, INC.
 
Date: 01/10/19
 
 
 
 
 

 
 
This Contract (“The Exclusive Agreement”) is entered into on January 10, 2019 by
and between:
 
Icelandic Water Holdings hf., an Icelandic public limited company with its
registered office at Hl’ðarendi, 816 Ölfus, Iceland, and registered under
registration number 650997-2129 (“IWH”).
 
and
 
Youngevity International Inc., a US public corporation with its registered
office at 2400 Boswell Road, Chula Vista, CA 91914, USA (“YGYI”)
 
The above-mentioned parties hereto shall hereinafter be collectively referred to
as the “Parties” and individually as a “Party”.
 
RECITALS
 
WHEREAS, IWH sells Icelandic Glacial® premium bottled water in a variety of
formats (Products) in the United States through its master distributor Anheuser
Busch – Inbev. (ABI);
 
WHEREAS, YGYI sells a range of dietary supplements through a multi-level
marketing platform in the US and Internationally, has developed a range of
Cannabidiol (CBD) products and is looking for a partner with which to launch
ready to drink CBD products; and
 
WHEREAS, the Parties entered into a Term Sheet on 28th December (the “Term
Sheet”) according to which the Parties would enter into:
 
(A) a definitive agreement for the purchase of $1.0m (USD one million) of
Products by YGYI from IWH (“The Purchase Agreement”); and
(B) an exclusive cross-marketing agreement (“The Exclusive Agreement”) governing
the development of ready to drink CBD products and the cross promotion of the
Parties’ products;
 
(together, “the Agreements”) where A and B are intended to be inter-conditional.
 
Therefore, in consideration of the promises and the mutual covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be bound hereby,
the parties agree as follows:
 
 
-2-

 
 
 
AGREEMENT
 
1.
Exclusive cross marketing
 
1.1.
For an initial term of three (3) years from the date of this agreement (the
initial term and any extension thereof, a “Term”) the Parties agree to an
exclusive marketing partnership for the cross-promotion of the Products with
dietary supplements (including CBD) and including other products which may be
jointly developed.
 
1.2.
This will mean that, during the Term:
-

YGYI will not promote other bottled water products
-

IWH will not promote other supplement products
 
1.3.
IWH will promote YGYI products to its customers using email direct marketing at
least twice a year.
 
1.4.
YGYI products to be cross promoted by IWH from the YGYI portfolio will be
identified and approved by IWH on a product by product basis.
 
2.
Exclusive Product Development
 
2.1.
IWH and YGYI will look to develop jointly and then market jointly new products
(“New Products”) which shall include:
2.1.1.
dietary supplements including CBD products
2.1.2.
children’s drinks
2.1.3.
pet products
2.1.4.
coffee products.
 
2.2.
The jointly developed products will be sold and marketed through traditional
distribution and retail model and will be handled jointly by YGYI and IWH.
 
2.3.
Sales commission structure for the sales will be based on the respective Party’s
contribution and at rates which are normal for the relevant channel.
 
2.4.
The parties will agree the funding of the development of the product and
therefore the ownership on a case by case basis. The cost of development is not
expected to be very high.
 
2.5.
Ownership of the newly developed product may be adjusted to reflect the
performance of the parties in respect of certain KPIs.
 
2.6.
During the Term, IWH will not develop products with dietary supplements
including CBD products with other parties without written permission from YGYI.
 
2.7.
As required by IWH’s Master Distribution Agreement (“MDA”) with ABI regarding
the distribution of new products, IWH will be obliged to offer any jointly
developed beverage to ABI for distribution.
 
 
 
-3-

 
 
 
3.
Sales in United States
 
3.1.
YGYI will have the right to sell Products in the USA direct to consumers through
its platform.
 
3.2.
YGYI will have the right to give away the Products to its customers and
potential customers for promotional / sampling purposes.
 
3.3.
YGYI will have the right to use Products for promotional purposes on the Amazon
Platform in USA. The Parties will explore ways of working with IWH’s existing
broker to maximise sale of both Parties’ products through Amazon subject to
clause 1.3 above.
 
4.
Sales outside USA
 
YGYI and IWH will jointly look to develop distribution for their products in all
markets outside the USA.
 
5.
Press release
 
The parties will issue a joint press release substantially in the form set out
in Appendix 1 within three (3) business days of signing of this agreement.
 
6.
Term
 
After the initial Term, YGYI will have the right to extend this agreement by
increments of one year for a maximum of a further two years providing it has
purchased at least $1,000,000 (USD one million) of Products in the 12 months
prior to the end of the expiring Term.
 
7.
Use of Icelandic Glacial brand
 
IWH has developed extensive intellectual property around its Products. For the
period of the Term, IWH grants to a YGYI the right to use the intellectual
property owned by IWH in connection with the sale of Products for the purposes
of this agreement and subject to the prior approval by IWH of each use. Any use
of the Icelandic Glacial intellectual property in connection with products other
than existing Products must be agreed by IWH in writing in advance.
 


 
-4-

 
 
 
8.
Representations and Warranties:
 
8.1.
IWH represents and warrants that:
 
8.1.1.
IWH owns the intellectual property of the Icelandic Glacial brand in the USA and
in certain other countries where the brand is sold.
 
8.1.2.
the provisions of this agreement are in conformity with IWH’s existing
distribution agreements and no further permissions are required for the purpose
of this agreement other than as set out herein.
 
8.2.
Each Party represents and warrants that:
 
8.2.1.
it has obtained all necessary corporate authorizations and approvals and all
necessary third party consents and approvals so that this agreement is the
legal, valid and binding obligation of that Party and does not violate any
applicable law or regulation or any agreement or other legal obligation to which
that Party is subject.
 
9.
Indemnities
 
9.1.
IWH indemnifies YGYI against any loses YGYI might suffer as a result of any
misrepresentation or breach of warranty contained in this agreement.
 
9.2.
YGYI indemnifies IWH against any loses IWH might suffer as a result of any
misrepresentation or breach of warranty contained in this agreement.
 
10.
Miscellaneous
 
10.1.
Governing Law: This contract shall be governed by and construed in accordance
with the Laws of the State of Florida, USA.
 
10.2.
Amendments: This contract shall not be amended, supplemented, modified or waived
(either in whole or in part) except by a written instrument signed in advance by
all the Parties.
 
10.3.
Entire Agreement: This agreement represents the entire agreement and
understanding between the Parties about the sale of Products and their marketing
and supersedes and replaces all prior agreements and understandings (whether
written or oral), as to the matters set forth herein.
 
10.4.
Assignment: Each Party acknowledges and agrees that this contract shall be
binding upon the Parties and shall inure to the benefit of the Parties and their
respective successors and permitted assigns. Neither party may assign this
contract without the written permission of the other.
 
10.5.
Default: In the event of a breach of this agreement, the non-defaulting Party
shall give notice to the defaulting Party which if not cured within 5 days shall
constitute a default.
 
 
 
-5-

 
 
 
10.6.
Inter-conditionality and cross-default: The Product Purchase Agreement and the
Exclusivity Agreement shall be inter-conditional and shall take effect on the
date on which the last of them is executed. A default under one of them shall
constitute a default under all.
 
10.7.
No Waiver: No failure or delay by a Party to exercise any right or remedy
provided hereunder or by law shall constitute a waiver of that or any other
right or remedy, nor shall it prevent or restrict the further exercise of that
or any other right or remedy. No single or partial exercise of such right or
remedy shall prevent or restrict the further exercise of that or any other right
or remedy.
 
10.8.
Severability: If any term, provision, covenant or restriction of this agreement
is held to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions hereof shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
 
10.9.
Notices: Any notice given to the Parties under or in connection with this
agreement or the Purchase shall be in writing and sent to the Parties addressed
as set out below or by e-mail as such Party may desire.
 
 
If to IWH:
If to YGYI:
 
 
Reza Mirza
David Briskie
Icelandic Glacial Inc.
President and CFO
3816 Main Street
2400 Boswell Road
Los Angeles, CA 90232
Chula Vista, CA 91914
USA
USA
 
 
 
 
With a copy to:
With a copy to:
Jon Olafsson and Chris Hancock
Will Gerhauser
Director of business affairs
Ignition Capital
Icelandic Water Holdings hf.
4890 W. Kennedy Blvd.
Hlidarendi,Olfus 816
Suite 925,
Iceland
Tampa, FL 33609. USA
 
 

 
 
 
 
-6-

 
 
In witness whereof, the Parties have executed and delivered this agreement on
the date first written above.
 
 
Icelandic Water Holdings hf.
 
Youngevity International Inc.
 
 
per: /s/ Kristjan Olafsson
per: /s/ Stephan Wallach
Name: Kristjan Olafsson
Name: Stephan Wallach
Authorized signing officer
Authorized signing officer
I have the authority to bind the Company.
I have the authority to bind the Company.
 
 
 
 
per: /s/ Jon Olafsson                                            
 
Name: Jon Olafsson
 
Authorized signing officer
 
I have the authority to bind the Company.
 

 
 
-7-

 
 
 
Appendix 1 – Draft Press Release
 
 
 
 
-8-
